Exhibit 10.3

AARON’S, INC.

EMPLOYEE STOCK PURCHASE PLAN

2020 AMENDMENT AND RESTATEMENT

Effective October 16, 2020

 

 



--------------------------------------------------------------------------------

AARON’S, INC.

EMPLOYEE STOCK PURCHASE PLAN

2020 AMENDMENT AND RESTATEMENT

SECTION 1

PURPOSE, SCOPE AND ADMINISTRATION OF THE PLAN

1.1 Establishment of Plan. Aaron’s, Inc., a Georgia corporation (“Aaron’s”),
previously established the Aaron’s, Inc. Employee Stock Purchase Plan (the
“Aaron’s ESPP”). Effective on the closing of the transactions contemplated by
the Agreement and Plan of Merger, dated May 1, 2020, among Aaron’s, Aaron’s
Holdings Company, Inc. (“Holdings”) and Aaron’s Merger Sub, Inc. (the “Merger”),
Aaron’s shall become a wholly owned subsidiary of Holdings. Effective on the
Merger, responsibility for the Aaron’s ESPP, including administration of the
Aaron’s ESPP and payment of all outstanding awards under the Aaron’s ESPP, shall
be assumed by Holdings. The Board of Directors of Holdings hereby amends and
restates the Aaron’s ESPP as set forth in this document, as the Aaron’s, Inc.
Employee Stock Purchase Plan, 2020 Amendment and Restatement (as it may be
amended from time to time, the “Plan”) to provide that all future options to
purchase stock under the Plan shall relate to shares of Holdings common stock,
subject to equitable adjustments under Section 5.3 of the Plan, and governed by
the terms of the Plan.

1.2 Purpose and Scope. The purpose of the Plan is to assist employees of the
Company and its Designated Subsidiaries in acquiring a stock ownership interest
in the Company pursuant to a plan which is intended to qualify as an “employee
stock purchase plan” under Section 423 of the Code and to help such employees
provide for their future security and to encourage them to remain in the
employment of the Company and its Designated Subsidiaries.

SECTION 2

DEFINITIONS

Whenever the following terms are used in the Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary. The
singular pronoun shall include the plural where the context so indicates.

2.1 “Agent” means the brokerage firm, bank or other financial institution,
entity or person(s), if any, engaged, retained, appointed or authorized to act
as the agent of the Company or an agent of an Employee with regard to the Plan.

2.2 “Administrator” shall mean the Committee, or such individuals to which
authority to provide administrative services under this Plan has been delegated
under Section 7.1 hereof.

2.3 “Board” shall mean the Board of Directors of the Company.

2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.5 “Committee” shall mean the Compensation Committee of the Board.

2.6 “Common Stock” shall mean the common stock, par value $0.50 per share, of
the Company.



--------------------------------------------------------------------------------

2.7 “Company” shall mean Aaron’s Holding Company, Inc., a Georgia corporation,
and its successors and assigns.

2.8 “Compensation” of an Employee shall mean the base salary and wages paid to
the Employee from the Company or any Designated Subsidiary on each Payday as
compensation for services to the Company or any Designated Subsidiary, before
deduction for any deferral contributions made by the Employee to any
tax-qualified or nonqualified deferred compensation plan, but excluding bonuses,
commissions, military pay, education or tuition reimbursements, imputed income
arising under any group insurance or benefit program, travel expenses, business
and moving reimbursements, income received in connection with any stock options,
restricted stock, restricted stock units, performance shares or other
compensatory equity or equity-based awards and all contributions made by the
Company or any Designated Subsidiary for the Employee’s benefit under any
employee benefit plan now or hereafter established. Such Compensation shall be
calculated before deduction of any income or employment tax withholdings but
shall be withheld from the Employee’s net income.

2.9 “Designated Subsidiary” shall mean each Subsidiary that has been designated
by the Board or the Committee from time to time in its sole discretion as
eligible to participate in the Plan, including any Subsidiary in existence on
the Effective Date and any Subsidiary formed or acquired following the Effective
Date, in accordance with Section 7.2 hereof.

2.10 “Effective Date” shall mean October 16, 2020, the date the Plan, as amended
and restated herein, was adopted by the Board. The Plan was originally effective
March 2, 2018.

2.11 “Eligible Employee” shall mean an Employee who (i) has been employed by the
Company or a Designated Subsidiary for at least six (6) months, (ii) customarily
works more than twenty (20) hours per week, and (iii) is not a “highly
compensated employee” of the Company or any Designated Subsidiary (within the
meaning of Section 414(q) of the Code) who is subject to the disclosure
requirements of Section 16(a) of the Exchange Act. Notwithstanding the
foregoing, the Committee may exclude from participation in the Plan as an
Eligible Employee (x) any other Employee that is a “highly compensated employee”
of the Company or any Designated Subsidiary (within the meaning of
Section 414(q) of the Code), or that is such a “highly compensated employee” (A)
with compensation above a specified level and/or (B) who is an officer, and/or
(y) any Employee who is a citizen or resident of a foreign jurisdiction (without
regard to whether such Employee is also a citizen of the United States or a
resident alien (within the meaning of Section 7701(b)(1)(A) of the Code)) if
either (i) the grant of the Option is prohibited under the laws of the
jurisdiction governing such Employee, or (ii) compliance with the laws of the
foreign jurisdiction would cause the Plan or the Option to violate the
requirements of Section 423 of the Code; provided that any exclusion in clauses
(x) and/or (y) shall be applied in an identical manner under each Offering
Period to all Employees of the Company and all Designated Subsidiaries, in
accordance with Treasury Regulation Section 1.423-2(e).

2.12 “Employee” shall mean any person who renders services to the Company or a
Designated Subsidiary as an “employee” within the meaning of Section 3401(c) of
the Code pursuant to an employment relationship with such employer. For purposes
of the Plan, the employment relationship shall be treated as continuing intact
while the individual is on military leave, sick leave or other leave of absence
approved by the Company or Designated Subsidiary



--------------------------------------------------------------------------------

that meets the requirements of Treasury Regulation Section 1.421-1(h)(2). Where
the period of leave exceeds three (3) months, or such other period specified in
Treasury Regulation Section 1.421-1(h)(2), and the individual’s right to
re-employment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to have terminated on the first day immediately
following such three (3)-month period, or such other period specified in
Treasury Regulation Section 1.421-1(h)(2).

2.13 “Enrollment Date” shall mean the first date of each Offering Period.

2.14 “Exercise Date” shall mean the last Trading Day of each Offering Period,
except as provided in Section 5.3 hereof.

2.15 “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

2.16 “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:

(a) If the Common Stock is (i) listed on any national securities exchange,
(including, without limitation, the New York Stock Exchange), (ii) listed on any
national market system, or (iii) listed, quoted or traded on any automated
quotation system, its Fair Market Value shall be the closing sales price for a
share of Common Stock as quoted on such exchange or system for such date or, if
there are no sales for a share of Common Stock reported on the date in question,
the closing sales price for a share of Stock on the last preceding date for
which such quotation exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;

(b) If the Common Stock is not listed on a national securities exchange,
national market system, or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a share of Common Stock on such date, the
high bid and low asked prices for a share of Common Stock on the last preceding
date for which such information exists, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or

(c) If the Common Stock is neither listed on a national securities exchange,
national market system, or automated quotation system, nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

2.17 “Grant Date” shall mean the first Trading Day of an Offering Period.

2.18 “New Exercise Date” shall have such meaning as set forth in Section 5.3(b)
hereof.

2.19 “Offering Period” shall mean such period of time commencing on such date(s)
as determined by the Administrator, in its sole discretion, and with respect to
which Options shall be granted to Participants. The duration and timing of
Offering Periods may be established or changed by the Administrator at any time,
in its sole discretion; provided, that unless otherwise determined by the
Administrator, each Offering Period shall be six (6) months in duration and the
first day of each such Offering Period shall be the first Trading Day of such
six (6)- month period. Notwithstanding the foregoing, in no event may an
Offering Period exceed twenty-seven (27) months.



--------------------------------------------------------------------------------

2.20 “Option” shall mean the right to purchase shares of Common Stock pursuant
to the Plan during each Offering Period.

2.21 “Option Price” shall mean the purchase price of a share of Common Stock
hereunder as provided in Section 4.2 hereof.

2.22 “Participant” shall mean any Eligible Employee who elects to participate in
the Plan.

2.23 “Parent” shall mean any entity that is a parent corporation of the Company
within the meaning of Section 424 of the Code and the regulations promulgated
thereunder.

2.24 “Payday” shall mean the regular and recurring established day for payment
of Compensation to an Employee of the Company or any Designated Subsidiary.

2.25 “Plan” shall have such meaning as set forth in Section 1.1 hereof.

2.26 “Plan Account” shall mean a bookkeeping account established and maintained
by the Company in the name of each Participant.

2.27 “Restricted Period” shall mean the one (1) year period from the Exercise
Date.

2.28 “Subsidiary” shall mean any entity that is a subsidiary corporation of the
Company within the meaning of Section 424 of the Code and the regulations
promulgated thereunder. In addition, with respect to any sub-plans adopted under
Section 7.1(d) hereof which are designed to be outside the scope of Section 423
of the Code, Subsidiary shall include any corporate or noncorporate entity in
which the Company has a direct or indirect equity interest or significant
business relationship.

2.29 “Trading Day” shall mean a day on which the principal securities exchange,
national market system, or automated quotation system on which the Common Stock
is listed is open for trading or, if the Common Stock is not listed on a
national securities exchange, shall mean a business day, as determined by the
Administrator in good faith.

2.30 “Withdrawal Election” shall have such meaning as set forth in
Section 6.1(a) hereof.



--------------------------------------------------------------------------------

SECTION 3

PARTICIPATION

3.1 Eligibility.

(a) Any Eligible Employee who shall be employed by the Company or a Designated
Subsidiary on a given Enrollment Date for an Offering Period shall be eligible
to participate in the Plan during such Offering Period, subject to the
requirements of Sections 4 and 5 hereof, and the limitations imposed by
Section 423(b) of the Code and the regulations promulgated thereunder.

(b) Notwithstanding any provision of the Plan to the contrary, no Eligible
Employee shall be granted an Option under the Plan (i) to the extent that,
immediately after the grant of the Option, such Eligible Employee (or any other
person whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own stock of the Company or any Parent or any
Subsidiary and/or hold outstanding options to purchase stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of the stock of the Company or any Parent or any Subsidiary, or (ii) to the
extent that his or her rights to purchase stock under all employee stock
purchase plans (within the meaning of Section 423 of the Code) of the Company or
any Parent or any Subsidiary accrues (within the meaning of Section 423(b)(8) of
the Code) at a rate that exceeds twenty five thousand dollars ($25,000) of the
Fair Market Value of such stock (determined at the time the Option is granted)
for each calendar year in which such Option is outstanding at any time, as
determined in accordance with Section 423 of the Code and the regulations
promulgated thereunder.

3.2 Election to Participate; Payroll Deductions.

(a) An Eligible Employee may become a Participant in the Plan only by means of
payroll deduction. Each individual who is an Eligible Employee as of an Offering
Period’s Enrollment Date may elect to participate in such Offering Period and
the Plan by properly completing a payroll deduction authorization and submitting
it to the Company, in accordance with the enrollment procedures established by
the Administrator, in its sole discretion.

(b) Subject to Section 3.1(b) hereof, by submitting a payroll deduction
authorization, the Eligible Employee authorizes payroll deductions in an amount
(i) equal to at least one percent (1%) of the Participant’s Compensation as of
each Payday of the Offering Period following the Enrollment Date, but not more
than ten percent (10%) of the Participant’s Compensation as of each Payday of
the Offering Period following the Enrollment Date (or such other maximum
percentage as the Committee may establish from time to time before an Offering
Period begins); and (ii) that shall be expressed as a whole number percentage.
Amounts deducted from a Participant’s Compensation with respect to an Offering
Period pursuant to this Section 3.2 shall be deducted each Payday through
payroll deduction and credited to the Participant’s Plan Account.



--------------------------------------------------------------------------------

(c) During an Offering Period, a Participant may decrease (to as low as zero)
the amount deducted from such Participant’s Compensation, but only once during
such Offering Period. To make such a change, the Participant must submit a new
payroll deduction authorization authorizing the new rate of payroll deductions
at least 10 calendar days before the Exercise Date for such Offering Period. For
the avoidance of doubt, a Participant may not increase the amount deducted from
such Participant’s Compensation during an Offering Period.

(d) Notwithstanding the foregoing, upon the termination of an Offering Period,
each Participant in such Offering Period shall automatically participate in the
immediately following Offering Period at the same payroll deduction percentage
as in effect at the termination of the prior Offering Period, unless such
Participant delivers to the Company a different election with respect to the
successive Offering Period in accordance with Section 3.2(a) hereof, or unless
pursuant to Section 6.2 hereof, such Participant has ceased to be an Eligible
Employee.

(e) No payroll deduction authorization shall become binding upon the Company
until it has been accepted by the Administrator. Only the Administrator is
authorized to accept payroll deduction authorizations and the actions of any
person other than the Administrator (subject to the Committee’s right to
delegate pursuant to Section 7.1(a) hereof) shall be of no effect. The
Administrator shall have the right, in its sole discretion, to reject any
payroll deduction authorization that (i) does not comply with the requirements
of this Plan or the deadlines, forms or procedures developed by the
Administrator, or (ii) is submitted by a person who is not an Eligible Employee
or whose status as Eligible Employee is suspended or revoked. Such rejection may
be effected by not making payroll deductions under this Plan or, if such
deductions have been made, by returning, without interest, such amounts to the
person for whose benefit such deductions were made. The rejection of a payroll
deduction authorization for one or more Offering Periods shall not affect the
ability or right of the Administrator to accept or reject a payroll deduction
authorization for any subsequent Offering Period.

SECTION 4

PURCHASE OF SHARES

4.1 Grant of Option. Each Participant shall be granted an Option with respect to
an Offering Period on the applicable Grant Date. Subject to adjustment in
accordance with Section 5.3 hereof and the limitations of Section 3.1(b) hereof,
the number of shares of Common Stock subject to a Participant’s Option shall be
determined by dividing (a) such Participant’s payroll deductions accumulated
prior to such Exercise Date and retained in the Participant’s Plan Account on
such Exercise Date by (b) the applicable Option Price; provided that in no event
shall a Participant be permitted to purchase during each Offering Period more
than five hundred (500) shares of Common Stock. The Committee may, for future
Offering Periods, increase or decrease, in its sole discretion, the maximum
number of shares of Common Stock that a Participant may purchase during such
future Offering Periods. Each Option shall expire on the Exercise Date for the
applicable Offering Period immediately after the automatic exercise of the
Option in accordance with Section 4.3 hereof, unless such Option terminates
earlier in accordance with Section 6 hereof.



--------------------------------------------------------------------------------

4.2 Option Price. The “Option Price” per share of Common Stock to be paid by a
Participant upon exercise of the Participant’s Option on the applicable Exercise
Date for an Offering Period shall be equal to eighty five percent (85%) of the
lesser of the Fair Market Value of a share of Common Stock on (a) the applicable
Grant Date and (b) the applicable Exercise Date; provided that in no event shall
the Option Price per share of Common Stock be less than the par value per share
of the Common Stock.

4.3 Purchase of Shares.

(a) On the applicable Exercise Date for an Offering Period, each Participant
shall automatically and without any action on such Participant’s part be deemed
to have exercised his or her Option to purchase at the applicable per share
Option Price the largest number of whole shares of Common Stock which can be
purchased with the amount in the Participant’s Plan Account. Any balance less
than the per share Option Price that is remaining in the Participant’s Plan
Account (after exercise of such Participant’s Option) as of the Exercise Date
shall be carried forward to the next Offering Period, unless the Participant has
elected to withdraw from the Plan pursuant to Section 6.1 hereof or, unless
pursuant to Section 6.2 hereof, such Participant has ceased to be an Eligible
Employee. Any balance not carried forward to the next Offering Period in
accordance with the prior sentence promptly shall be refunded to the applicable
Participant without interest. For the avoidance of doubt, in no event shall an
amount greater than or equal to the per share Option Price as of an Exercise
Date be carried forward to the next Offering Period.

(b) As soon as practicable following the applicable Exercise Date, the number of
shares of Common Stock purchased by such Participant pursuant to Section 4.3(a)
hereof shall be delivered (either in share certificate or book entry form), in
the Committee’s sole discretion, to either (i) the Participant or (ii) an
account established in the Participant’s name at a stock brokerage or other
financial services firm designated by the Company. If the Company is required to
obtain from any commission or agency authority to issue any such shares of
Common Stock, the Company shall seek to obtain such authority. Inability of the
Company to obtain from any such commission or agency authority which counsel for
the Company deems necessary for the lawful issuance of any such shares shall
relieve the Company from liability to any Participant except to refund to the
Participant such Participant’s Plan Account balance, without interest thereon.

(c) If the Company is prevented by applicable securities laws from selling stock
as of any date, no purchase shall be made on such date and Options shall remain
in effect unless withdrawn and the purchases shall occur as soon as practicable
after the Administrator determines that restrictions preventing the sale of
stock have been removed or otherwise cease to exist; provided, that such Options
shall expire and may not be exercised after the expiration of the twenty-seven
(27) month period starting on the Grant Date applicable to such Options.

4.4 Transferability of Rights. An Option granted under the Plan shall not be
transferable, other than by will or the applicable laws of descent and
distribution and is exercisable during the Participant’s lifetime only by the
Participant. No option or interest or right to the Option shall be available to
pay off any debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempt at disposition of the option shall have no effect.



--------------------------------------------------------------------------------

SECTION 5

PROVISIONS RELATING TO COMMON STOCK

5.1 Common Stock Reserved. Subject to adjustment as provided in Section 5.3
hereof, a total of two hundred thousand (200,000) shares of Common Stock shall
be made available for sale under the Plan as of the Effective Date. Effective on
the Merger, shares of Common Stock equal to the number of shares of Aaron’s
common stock available for issuance under the Plan immediately before the Merger
adjusted in the manner described by Section 5.3, are available for issuance
under the Plan. Shares of Common Stock made available for sale under the Plan
may be authorized but unissued shares, treasury shares of Common Stock,
reacquired shares of Common Stock reserved for issuance under the Plan, or
shares of Common Stock acquired on the open market.

5.2 Restrictions on Sale. Any shares of Common Stock purchased under the Plan
may not be sold, transferred, or otherwise disposed of by a Participant (or
their legal representative or estate, as applicable) for the Restricted Period.
The Administrator may, in its sole discretion, place additional restrictions on
the sale or transfer of shares of Common Stock purchased under the Plan during
any Offering Period (including the designation of a new Restricted Period) by
notice to all Participants of the nature of such restrictions given in advance
of the commencement of such Offering Period. Any certificate issued for shares
of Common Stock or book entry evidencing shares of Common Stock pursuant to
Section 7.13 hereof that are restricted, shall, in the sole discretion of the
Administrator, contain a legend disclosing the nature and duration of the
restriction (including a description of the Restricted Period). Any such
restrictions and exceptions determined by the Administrator shall be applicable
equally to all shares of Common Stock purchased during the Offering Period for
which the restrictions are first applicable. In addition, the Restricted Period
and such other restrictions and exceptions applicable to the Common Stock shall
remain applicable during subsequent Offering Periods unless otherwise determined
by the Administrator. If the Administrator should change or eliminate any
restrictions for a subsequent Offering Period, notice of such action shall be
given to all Participants, in such time and manner as the Administrator deems
appropriate.

5.3 Adjustments Upon Changes in Capitalization, Dissolution, Liquidation,
Corporate Transaction.

(a) Changes in Capitalization. In the event that any dividend or other
distribution (whether in the form of cash, Common Stock, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
Company’s structure affecting the Common Stock occurs, then in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, the Committee will, in such manner as it deems
equitable, adjust the number of shares and class of Common Stock that may be
delivered under the Plan, the Purchase Price per share and the number of shares
of Common Stock covered by each outstanding option under the Plan, and the
numerical limits of Sections 4.1 and 5.1 hereof.



--------------------------------------------------------------------------------

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Committee. The New Exercise Date
shall be before the date of the Company’s proposed dissolution or liquidation.
The Administrator shall notify each Participant in writing, at least ten 10
business days prior to the New Exercise Date, that the Exercise Date for the
Participant’s Option has been changed to the New Exercise Date and that the
Participant’s Option shall be exercised automatically on the New Exercise Date,
unless prior to such date the Participant has elected to withdraw from the Plan
pursuant to Section 6.1 hereof or, pursuant to Section 6.2 hereof, such
Participant has ceased to be an Eligible Employee.

(c) Corporate Transaction. In the event of the occurrence of a merger,
consolidation, acquisition of property or stock, separation, reorganization or
other corporate event described in Section 424 of the Code with respect to the
Company, each outstanding Option shall be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option, any Offering Periods then in progress shall
be shortened by setting a New Exercise Date and any Offering Periods then in
progress shall end on the New Exercise Date. The New Exercise Date shall be
before the date of the Company’s proposed sale or merger. The Administrator
shall notify each Participant in writing, at least ten (10) business days prior
to the New Exercise Date, that the Exercise Date for the Participant’s Option
has been changed to the New Exercise Date and that the Participant’s Option
shall be exercised automatically on the New Exercise Date, unless prior to such
date the Participant has elected to withdraw from the Plan pursuant to
Section 6.1 hereof or, pursuant to Section 6.2 hereof, such Participant has
ceased to be an Eligible Employee.

5.4 Insufficient Shares. If the Administrator determines that, on a given
Exercise Date, the number of shares of Common Stock with respect to which
Options are to be exercised would exceed the number of shares of Common Stock
remaining available for sale under the Plan on such Exercise Date, the
Administrator shall make a pro rata allocation of the shares of Common Stock
available for issuance on such Exercise Date in as uniform a manner as shall be
practicable and as the Administrator shall determine in its sole discretion to
be equitable among all Participants exercising Options to purchase Common Stock
on such Exercise Date, and unless additional shares are authorized for issuance
under the Plan, no further Offering Periods shall take place and the Plan shall
terminate pursuant to Section 7.5 hereof. If the Plan is so terminated, then the
balance of the amount credited to the Participant’s Plan Account which has not
been applied to the purchase of shares of Common Stock shall be paid to such
Participant in one lump sum in cash within thirty (30) calendar days after such
Exercise Date, without any interest thereon.



--------------------------------------------------------------------------------

5.5 Rights as Stockholders. With respect to shares of Common Stock subject to an
Option, a Participant shall not be deemed to be a stockholder of the Company and
shall not have any of the rights or privileges of a stockholder. A Participant
shall have the rights and privileges of a stockholder of the Company when, but
not until, shares of Common Stock have been delivered to the Participant or
deposited in the designated brokerage account following exercise of his or her
Option.

SECTION 6

TERMINATION OF PARTICIPATION

6.1 Cessation of Contributions; Voluntary Withdrawal.

(a) A Participant may elect to withdraw from the Plan by delivering written
notice of such election to the Company in such form and at such time prior to
the Exercise Date for the then-current Offering Period as may be established by
the Administrator (a “Withdrawal Election”). A Participant electing to withdraw
from the Plan may withdraw all, but not less than all, of the funds then
credited to the Participant’s Plan Account as of the date on which the
Withdrawal Election is received by the Company (or its designee), in which case
amounts credited to such Plan Account shall be returned to the Participant in
one (1) lump-sum payment in cash within thirty (30) calendar days after such
election is received by the Company (or its designee), without any interest
thereon, and the Participant shall cease to participate in the Plan and the
Participant’s Option for such Offering Period shall automatically terminate.
Upon receipt of a Withdrawal Election, the Participant’s payroll deduction
authorization and his or her Option to purchase under the Plan shall terminate.
If a Participant withdraws from the Offering Period, payroll deductions will not
resume at the beginning of the succeeding Offering Period, unless the
Participant re-enrolls in the Plan in accordance with the provisions of
Section 3.

(b) A participant’s withdrawal from the Plan shall not have any effect upon his
or her eligibility to participate in any similar plan which may hereafter be
adopted by the Company or in succeeding Offering Periods which commence after
the termination of the Offering Period from which the Participant withdraws.

(c) A Participant who ceases contributions to the Plan during any Offering
Period shall not be permitted to resume contributions to the Plan during that
Offering Period.

6.2 Termination of Eligibility. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, such Participant’s Option for the applicable Offering
Period shall automatically terminate, he or she shall be deemed to have elected
to withdraw from the Plan, and such Participant’s Plan Account shall be paid to
such Participant or, in the case of his or her death, to the person or persons
entitled thereto pursuant to applicable law, within thirty (30) calendar days
after such cessation of being an Eligible Employee, without any interest
thereon.



--------------------------------------------------------------------------------

SECTION 7

GENERAL PROVISIONS

7.1 Administration.

(a) The Plan shall be administered by the Committee, which shall be composed of
members of the Board. The Committee may delegate administrative tasks under the
Plan to the Administrator to assist in the administration of the Plan, including
establishing and maintaining an individual securities account under the Plan for
each Participant. Any person to whom the duty to perform an administrative
function is delegated shall act on behalf of and shall be responsible to the
Committee for such function.

(b) It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with the provisions of the Plan. The
Administrator shall have the power, subject to, and within the limitations of,
the express provisions of the Plan:

(i) To establish Offering Periods;

(ii) To determine when and how Options shall be granted and the provisions and
terms of each Offering Period (which need not be identical);

(iii) To select Designated Subsidiaries in accordance with Section 7.2 hereof;

(iv) To develop such forms and procedures as the Administrator in its discretion
deems necessary or helpful to the orderly administration of this Plan; and

(v) To construe and interpret the Plan, the terms of any Offering Period and the
terms of the Options and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. The Administrator, in the exercise of
this power, may correct any defect, omission or inconsistency in the Plan, any
Offering Period or any Option, in a manner and to the extent it shall deem
necessary or expedient to make the Plan fully effect, subject to Section 423 of
the Code and the regulations promulgated thereunder.

(c) The Administrator may adopt rules or procedures relating to the operation
and administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
handling of participation elections, payroll deductions, payment of interest,
conversion of local currency, payroll tax, withholding procedures and handling
of stock certificates which vary with local requirements. In its sole
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee or the Administrator under the Plan.



--------------------------------------------------------------------------------

(d) The Committee may adopt sub-plans applicable to particular Designated
Subsidiaries or locations, which sub-plans may be designed to be outside the
scope of Section 423 of the Code. The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of Section 5.1
hereof, but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.

(e) All expenses and liabilities incurred by the Administrator in connection
with the administration of the Plan shall be borne by the Company. The
Administrator may, with the approval of the Committee, employ attorneys,
consultants, accountants, appraisers, brokers or other persons. The Committee,
the Administrator, the Company and its officers and directors shall be entitled
to rely upon the advice, opinions or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Administrator in
good faith shall be final and binding upon all Participants, the Company and all
other interested persons. No member of the Board, the Committee or the
Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the options, and
all members of the Board, the Committee and the Administrator shall be fully
protected by the Company in respect to any such action, determination, or
interpretation.

(f) All communications from an Eligible Employee to the Administrator under, or
in connection with, this Plan shall be deemed to have been filed with the
Administrator when actually received in the form specified by the Administrator
at the location, or by the person, designated by the Administrator for the
receipt of such communications. The Administrator, in its sole discretion, may
accept or reject communications not complying with the forms and procedures
developed by the Administrator.

(g) In the event that payroll deductions are made or shares of Common Stock are
purchased in error, the Administrator shall take such action as the
Administrator in its sole discretion deems necessary or appropriate to correct
such error as soon as practicable after the Administrator has knowledge of the
error.

7.2 Designation of Subsidiary Corporations. The Board or the Committee shall
designate from among the Subsidiaries, as determined from time to time, the
Subsidiary or Subsidiaries that shall constitute Designated Subsidiaries. The
Board or the Committee may designate a Subsidiary, or terminate the designation
of a Subsidiary, without the approval of the stockholders of the Company.

7.3 Reports. Individual accounts shall be maintained by the Administrator for
each Participant in the Plan. Statements of Plan Accounts shall be given by the
Administrator to Participants at least annually, which statements shall set
forth the amounts of payroll deductions, the Option Price, the number of shares
purchased and the remaining cash balance, if any.

7.4 No Right to Employment. Nothing in the Plan shall be construed to give any
person (including any Participant) the right to remain in the employ of the
Company, a Parent, or a Subsidiary or to affect the right of the Company, any
Parent, or any Subsidiary to terminate the employment of any person (including
any Participant) at any time, with or without cause, which right is expressly
reserved.



--------------------------------------------------------------------------------

7.5 Amendment and Termination of the Plan.

(a) The Board or the Committee may, in its sole discretion, amend, suspend, or
terminate the Plan at any time and for any reason; provided, however, that
without approval of the Company’s stockholders given within twelve (12) months
before or after action by the Board or the Committee, the Plan may not be
amended to increase the maximum number of shares of Common Stock subject to the
Plan or change the designation or class of Eligible Employees; and provided,
further, that without approval of the Company’s stockholders, the Plan may not
be amended in any manner that would cause the Plan to no longer be an “employee
stock purchase plan” within the meaning of Section 423(b) of the Code.

(b) In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, to the extent permitted under Section 423 of the Code, in its
discretion and, to the extent necessary or desirable, modify or amend the Plan
to reduce or eliminate such accounting consequence including, but not limited
to:

(i) altering the Option Price for any Offering Period including an Offering
Period underway at the time of the change in Option Price;

(ii) shortening any Offering Period so that the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the
Administrator action; and

(iii) allocating shares of Common Stock.

Such modifications or amendments shall not require stockholder approval or the
consent of any Participant.

(c) If the Plan is terminated, the Administrator may elect to terminate all
outstanding Offering Periods either immediately or once shares of Common Stock
have been purchased on the next Exercise Date (which may, in the sole discretion
of the Administrator, be accelerated). If any Offering Period is terminated
before its scheduled expiration, all amounts that have not been used to purchase
shares of Common Stock will be returned to Participants (without interest,
except as otherwise required by law) as soon as administratively practicable.

7.6 Use of Funds; No Interest Paid. All funds received by the Company by reason
of purchase of Common Stock under the Plan shall be included in the general
funds of the Company free of any trust or other restriction and may be used for
any corporate purpose to the extent permitted by applicable law. No interest
shall be paid to any Participant or credited under the Plan, except as otherwise
required by law.

7.7 Term. No Option may be granted during any period of suspension of the Plan
or after termination of the Plan.



--------------------------------------------------------------------------------

7.8 Effect Upon Other Plans. The adoption of the Plan shall not affect any other
compensation or incentive plans in effect for the Company, any Parent, or any
Subsidiary. Nothing in the Plan shall be construed to limit the right of the
Company, any Parent, or any Subsidiary (a) to establish any other forms of
incentives or compensation for Employees of the Company or any Parent or any
Subsidiary, or (b) to grant or assume Options otherwise than under the Plan in
connection with any proper corporate purpose, including, but not by way of
limitation, the grant or assumption of Options in connection with the
acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, firm or association.

7.9 Notice of Disposition of Shares. Each Participant shall give the Company
prompt written notice of any disposition or other transfer of any shares of
Common Stock, acquired pursuant to the exercise of an Option, if such
disposition or transfer is made (a) within two (2) years after the applicable
Grant Date or (b) within one (1) year after the transfer of such shares of
Common Stock to such Participant upon exercise of such Option. The Company may
direct that any certificates evidencing shares acquired pursuant to the Plan
refer to such requirement.

7.10 Tax Withholding. The Company or any Parent or any Subsidiary shall be
entitled to require payment in cash or deduction from other compensation payable
to each Participant of any sums required by federal, state or local tax law to
be withheld with respect to any purchase of shares of Common Stock under the
Plan or any sale of such shares.

7.11 Governing Law. The Plan and all rights and obligations thereunder shall be
construed and enforced in accordance with the laws of the State of Georgia.

7.12 Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

7.13 Conditions To Issuance of Shares.

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing shares of Common Stock pursuant to the exercise of an Option by a
Participant, unless and until the Committee or the Administrator has determined,
with advice of counsel, that the issuance of such shares of Common Stock is in
compliance with all applicable laws, regulations of governmental authorities
and, if applicable, the requirements of any securities exchange, national market
system, or automated quotation system on which the shares of Common Stock are
listed or traded. In addition to the terms and conditions provided herein, the
Committee or the Administrator may require that a Participant make such
reasonable covenants, agreements, and representations as the Committee or the
Administrator, in its discretion, deems advisable in order to comply with any
such laws, regulations, or requirements.



--------------------------------------------------------------------------------

(b) All certificates for shares of Common Stock delivered pursuant to the Plan
and all shares of Common Stock issued pursuant to book entry procedures are
subject to any stop-transfer orders and other restrictions as the Administrator
deems necessary or advisable to comply with federal, state, or foreign
securities or other laws, rules and regulations and the rules of any securities
exchange, national market system, or automated quotation system on which the
shares of Common Stock are listed, quoted, or traded. The Administrator may
place legends on any certificate or book entry evidencing shares of Common Stock
to reference restrictions applicable to the shares of Common Stock (including
the restrictions provided in Section 5.2 hereof).

(c) The Administrator shall have the right to require any Participant to comply
with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Option, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.

(d) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by any applicable law, rule or regulation, the
Company may, in lieu of delivering to any Participant certificates evidencing
shares of Common Stock issued in connection with any Option, record the issuance
of shares of Common Stock in the books of the Company (or, as applicable, its
transfer agent or stock plan administrator).

7.14 Equal Rights and Privileges. Except with respect to sub-plans designed to
be outside the scope of Section 423 of the Code, all Eligible Employees shall
have equal rights and privileges under this Plan to the extent required under
Section 423 of the Code or the regulations promulgated thereunder so that this
Plan qualifies as an “employee stock purchase plan” within the meaning of
Section 423 of the Code or the regulations promulgated thereunder. Any provision
of this Plan that is inconsistent with Section 423 of the Code or the
regulations promulgated thereunder shall, without further act or amendment by
the Company or the Board, be reformed to comply with the equal rights and
privileges requirement of Section 423 of the Code or the regulations promulgated
thereunder.

7.15 Limitation on Liability. Neither the Company nor any affiliate or anyone
acting on the behalf of the Company or an affiliate shall be responsible in
whole or in part for any act done in good faith or any good faith omission to
act. Without limiting the first sentence, such entities shall not be responsible
for any prices at which shares of Stock are purchased or sold, the time at which
any purchase or sale is made under this Plan, or the change in value of any
class of stock of the Company.

7.16 Plan Document Controls. In the event of any conflict between the provisions
of this Plan and any other document or communication, this Plan shall control,
and the conflicting provisions of such other document or communication shall be
null and void ab initio.

7.17 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan is executed as of the date approved by the Board
of Directors of the Company, this 16th day of October, 2020.

 

AARON’S HOLDINGS COMPANY, INC. By:  

/s/ Robert W. Kamerschen

 

Name: Robert W. Kamerschen

Title: Secretary